Title: To Benjamin Franklin from John Stuart et al., 14 February 1780
From: Stuart, John
To: Franklin, Benjamin


May it Please Your Excellency.Dunkerque The 14th. Feby: 1780.
We Humbly beg to Express to Your Excellency Our Gratitude for the Liberty granted us for to Serve with Capt. Ryan on Board of his Cutter the Fear not. We Solemny Promise to Your Excellency to be faithfull in Our Services to the Brave Capt. Ryan & To be ever true to Our Oath of Allegiance to the United States of America, which we Now make in the Hands of your Excellency, with our Warmest acknowledgments to have empowerded us to do The Same, & Therewith follow our Inclination.

We Are with due Respect May it Please Your Excellency Your Most Obedient & most Humble Servants
John StuartDaniel SweneyJames FarragherWalter RoachEdward Sweney his mark XGeorge Moor his mark XWilliam Ohasse(?) his mark XHis Excellency Doctr. Franklin
